The foregoing opinion prepared by Mr. Justice BROWN prior to his absence on account of illness is agreed to by a majority of this Court as a correct statement of the law applicable to the jurisdiction of this Court to entertain and grant herein the extraordinary petition of relator and corelators for reinstatement of this cause on the docket for the purpose of a further rehearing herein.
But a majority of the Court are of the opinion that conceding the jurisdiction of this Court to be well founded to grant the prayer of the extraordinary petition, that the circumstances of this case and the status of the legislative Acts pertaining to the boundaries of the City of Avon Park, as prescribed by the existing statutes, do not warrant the Court in vacating or otherwise interfering with the opinion and judgment of this Court heretofore filed on June 2, 1933, to which action of this Court the present extraordinary petition is directed.
That extraordinary petition for reinstatement of this cause and for further rehearing is denied, without prejudice to the rights of relator and the corelators to proceed in accordance with the judgment of this Court entered June 2, 1933, dismissing this proceeding without prejudice to the rights of the parties to institute appropriate proceedings in the Circuit Court for the purpose of having finally adjudicated the questions involved in this controversy, both as to law and fact, including those attempted to be set up and presented as grounds for further rehearing on the instant petition which has been denied without prejudice as aforesaid.
Extraordinary petition for rehearing denied without prejudice. *Page 565 
WHITFIELD, TERRELL and BUFORD, J. J., and HUTCHINSON, Circuit Judge, concur.
DAVIS, C. J., disqualified.